Citation Nr: 1734595	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  14-40 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to dependency and indemnity compensation (DIC) based on service connection for the Veteran's cause of death.

2.  Entitlement to substitution as the claimant due to the death of the Veteran for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1942 to November 1945.  He died in July 2013.  The Appellant seeks entitlement to DIC as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This matter was previously before the Board in March 2016 and November 2016, when it was remanded for further development.

The Board acknowledges its past remands have referred to the Appellant as the Veteran's surviving spouse in the context of her DIC claim; however, there is currently insufficient evidence of record to establish marriage in this case in accordance with 38 C.F.R. § 3.205 (2016).  This is a threshold matter that must be addressed prior to the adjudication of the Appellant's DIC claim.

The Appellant has also sought substitution as the claimant for several service connection claims that were pending at the time of the Veteran's death.  In its past remands, the Board noted the substitution issue must be addressed prior to the adjudication of the DIC claim because the underlying service connection claims are relevant in the context of DIC and therefore inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  The Board directed the Agency of Original Jurisdiction (AOJ) to adjudicate the substitution issue in the first instance as required by VA regulations, as well as the underlying service connection claims if deemed necessary after consideration of substitution.  In January 2017, the AOJ denied substitution finding the Appellant had failed to provide proof of her marriage to the Veteran.  The Appellant filed a timely notice of disagreement in February 2017.  The AOJ issued a Statement of the Case in March 2017; however, the record reflects the AOJ mailed the Statement of the Case to the incorrect address (transposed post office box number).  The March 2017 SOC was returned to VA as undeliverable in April 2017.  The Appellant has not yet filed a substantive appeal; however, the Board finds waiver of the substantive appeal requirement is warranted in this case as a result of due process concerns related to the lack of notice of the April 2017 Statement of the Case and the intertwined nature of the issues on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (holding the filing of a substantive appeal is not jurisdictional and may be waived by VA either explicitly or implicitly).  This will ensure a consistent result in the adjudication of the Appellant's DIC and substitution claims with regard to surviving spouse status.  As such, the Board finds the substitution issue is encompassed in the present appeal, as reflected on the title page of this decision.

The Appellant filed a claim for death pension benefits in July 2017.  This claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

The Board has previously remanded the Appellant's DIC claim so the AOJ could adjudicate the issue of substitution of the Appellant for the Veteran with regard to several service connection claims that were pending at the time of his death, as these claims are inextricably intertwined with the DIC claim.  In January 2017, the AOJ denied substitution because the Appellant has not provided proof of her marriage to the Veteran.  The Board notes proof of marriage is also a threshold issue of the Appellant's DIC claim.  There is currently insufficient evidence of record to establish marriage in this case because the Appellant has not provided her marriage certificate or other documentation establishing that she was married to the Veteran.  See 38 C.F.R. § 3.205 (2016).  The AOJ sent several development letters to the Appellant requesting this evidence; however, these letters were returned undeliverable due to the use of an incorrect address, which also caused the March 2017 SOC to be returned as undeliverable.  The Board finds further efforts are necessary to establish the Appellant's marriage to the Veteran in light of the notice issues related to the establishment of surviving spouse status.

The notice issues outlined above have also frustrated efforts to apprise the Appellant of VA's duty to assist with the procurement of potentially outstanding treatment records.  The Board's past remands have instructed the AOJ to ask the Appellant to identify the source of any outstanding treatment records and provide releases so that VA can provide assistance in obtaining any such records identified.  As noted above, the post-remand development letters have been returned undeliverable, so it is not clear from the record whether the Appellant has received proper notice of VA's duty to assist in the development of her claim.

The VA opinions of record also fail to fully address all aspects of the Appellant's claim.  Although VA is not always required to assist the claimant in obtaining a medical opinion in the context of a DIC claim, it has a duty to ensure any medical opinion it provides is adequate once it is has undertaken efforts to do so.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Here, VA initially obtained an opinion from a VA examiner in July 2016 regarding the appellant's DIC claim.  The Board deemed an addendum necessary in its November 2016 remand because the Appellant's representative submitted previously unconsidered medical literature regarding a possible link between the Veteran's service-connected psychiatric disability and the nonservice-connected coronary artery disease that ultimately led to his death.  The November 2016 VA examiner provided an adequate rationale for his opinion that the Veteran's service-connected psychiatric disability did not cause coronary artery disease; however, he failed to specifically address whether the Veteran's service-connected psychiatric disability aggravated his coronary artery disease, as the opinion provided is couched solely in the terms of causation.  The Board notes service connection for the cause of death is determined in accordance with the statutes referable to establishing service connection for compensation purposes under Chapter 11 of 38 U.S.C.A. (§ 1101 et. seq.) and its corresponding regulations, to include 38 C.F.R. § 3.310.  38 U.S.C.A. § 1310(a).  The Appellant has specifically raised the issue of secondary service connection in the context of her DIC claim.  An opinion addressing secondary service connection is inadequate if it does not address both causation and aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (indicating an opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request proof of the Appellant's marriage to the Veteran.  The Appellant must be advised of the types of evidence that are sufficient to establish marriage, as outlined in 38 C.F.R. § 3.205.  Ensure the request for this evidence is sent to the Appellant's current mailing address.

2.  Ask the Appellant to identify the source of any outstanding treatment records that are relevant to her DIC claim and make reasonable efforts to assist in obtaining any such records identified in accordance with 38 C.F.R. § 3.159.

3.  Obtain an addendum from the July 2016 (who also provided an addendum in February 2017) addressing whether the Veteran's service-connected psychiatric disorder at least as likely as not aggravated his coronary artery disease.  The examiner is advised the question of aggravation is a separate question from causation in the context of secondary service connection and must be specifically addressed in the adjudication of the Appellant's DIC claim.  In this context, aggravation means any increase in disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is also asked to review any treatment records obtained pursuant to the development step above and comment on their relevance 

If the July 2016 VA examiner is unavailable, the opinion may be obtained from an equally qualified examiner.

4.  Readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

